      Case 5:20-cv-00333-MTT-CHW Document 28 Filed 08/11/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

DANIEL FORD,                                  :
                                              :
                         Plaintiff,           :
                                              :
                v.                            :       Case No: 5:20-cv-00333 (MTT) (CHW)
                                              :
ARTHUR WOODSON, et al.,                       :
                                              :       Proceedings Under 42 U.S.C. § 1983
                  Defendants.                 :       Before the U.S. Magistrate Judge
_________________________________

                                              ORDER

        Before the Court are two motions. In one motion, Plaintiff Daniel Ford seeks additional

time in which to respond to a pending motion to dismiss. Plaintiff’s motion for extension (Doc. 27)

is GRANTED. Plaintiff’s response is due by August 30, 2021.

        In another motion, Defendant Kameron Casas seeks to set aside the default against him,

which default Casas claims has arisen by operation of law. (Doc. 22). In an accompanying

declaration, Casas explains that he now works as a municipal police officer and that he was

unfamiliar with the process by which former GDC correctional officers may request state legal

representation. (Doc. 22-2). Casas also explains that, as a police officer, he is more accustomed to

receiving criminal witness summonses, and he is generally unfamiliar with the procedure for the

service of parties in civil actions. (Id.).

        Defaults are viewed with disfavor, and there is a “strong policy of determining cases on

their merits.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir. 2003). Rule 55(c) of

the Federal Rules of Civil Procedure provides that the Court may set aside any entry of default for

“good cause,” which generally requires the consideration of factors such as: “whether the default

was culpable or willful, whether setting [the default] aside would prejudice the adversary, and

                                                  1
      Case 5:20-cv-00333-MTT-CHW Document 28 Filed 08/11/21 Page 2 of 2




whether the defaulting party presents a meritorious defense.” Compania Interamericana Export-

Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951–52 (11th Cir. 1996).

       The record gives no suggestion of culpable conduct by Defendant Casas, Casas has raised

grounds for a potentially meritorious defense, and there is no indication that Plaintiff will suffer

prejudice by litigating the merits of his claims through the ordinary legal process. Accordingly, for

these reasons, the Defendant’s motion to set aside the entry of default (Doc. 22) is GRANTED.

Casas is DIRECTED to file his answer within fourteen days of the date of this order.

       SO ORDERED, this 11th day of August, 2021.


                                              s/ Charles H. Weigle_________
                                              Charles H. Weigle
                                              United States Magistrate Judge




                                                 2
